OPINION
A petition for a rehearing has been filed in this case, aggregating something over 24,000 words and citing many decisions.
The burden of the petition is to the effect that our government is divided into three branches, legislative, judicial and executive, and that article 1, section 3, of our state constitution guarantees a trial by jury, and that the petitioner has had none. Without following the devious course of counsel, or considering any of the authorities cited, we desire it understood that we thoroughly agree with the contention that a trial by jury in a criminal case is guaranteed, if a trial is had. What we sought to point out in our former opinion was that there was nothing to try, hence there was no necessity for a trial.
We did not undertake in our former opinion to elaborate. The American bar association nearly twenty years ago went on record in favor of concise opinions, for the reason that neither courts nor lawyers have the time to read long, rambling ones. We have sought to conform to the view of the association, and if that body could only induce members of the profession to do likewise we think those lawyers who have a good cause would profit by it.
1. We have always understood it to be Hornbook law that when one pleads guilty to a charge there is no issue to try, hence a jury will not be called for the ridiculous purpose of establishing what the defendant, in the most solemn manner, has admitted.
Clark's Criminal Procedure (Hornbook Series), second edition at paragraph 129, says:
"A confession of the defendant may be either express or implied. An express confession is where he pleads guilty, and thus directly, in the face of the court, confesses the accusation. This is called a plea of guilty, and is equivalent to a conviction. The court must, however, pronounce judgment and sentence as upon a verdict *Page 283 
of guilty, but it will hear the facts of the case from the prosecuting officer, and any statement that the defendant or his counsel may wish to make. In the absence of a statutory provision to the contrary, the defendant may plead guilty in a capital case as well as in any other, and the court must pronounce the proper judgment and sentence, though it may be death. It cannot compel him to plead not guilty, and submit to a trial, but it may, and generally will advise him to withdraw his plea, and plead not guilty, and, instead of immediately directing the plea to be entered, will give him a reasonable time to consider and retract it."
Sir William Blackstone, for whom we have always entertained a very high regard, speaking nearly two hundred years ago, said:
"The other incident to arraignment, exclusive of the plea, is the prisoner's confession of the indictment. Upon a simple and plain confession, the court hath nothing to do but to award judgment." Vol. IV, Blackstone's Com., p. 324, Ed. 1769.
Mr. Chitty, in his work on Criminal Law, says:
"The last incident of the arraignment is confession. This may be either express or implied. An express confession of the indictment is where the party pleads guilty, and thus directly, in the face of the court, confesses the accusation. This is the highest kind of conviction of which the case admits." 1 Chitty's Criminal Law (Ed. 1847), p. 428.
In Hawkins Pleas of the Crown (Vol. II, Ed. 1824, p. 466), it is said:
"An express confession is where a person directly confesses the crime with which he is charged, which is the highest conviction that can be, and may be received after the plea of `not guilty,' recorded."
If a plea of guilty is the "highest conviction," what can be the necessity of a further conviction?
Counsel call our attention to the case of People v. Bruner (Ill.), 175 N.E. 400, which, they say, decides the precise question involved in the instant case. Counsel then say of the opinion in that case: *Page 284 
"In that case the Court pointed out that the vesting of the judicial power of the state in certain courts was an exclusive grant of power, and that the Court consisted of the judge, who at the time of the adoption of the constitution was the exclusive judge of the law, and the jury, which was also a common law institution, were the sole judges of the questions of fact."
In that case the defendant pleaded not guilty and had a trial before a jury. Certainly the jury in such a situation was the sole judge of the questions of fact involved. The distinction between that case and this one is that there an issue was raised by the plea of not guilty whereas in the instant case there was a confession, a plea of guilty to the crime charged. If the court in that case had decided the identical question here involved contrary to the conclusion we have reached it would have no weight with us, as it would be clearly erroneous. In our former opinion we cited several authorities supporting our position, among them Hallinger v. Davis, by the supreme court of the United States, which passed upon the constitutional phase of the question; and the decision of that court is the last word on federal questions. Another case, which we did not cite in our former opinion but which goes at length into the question here presented and sustains our conclusion, is that of Green v. Commonwealth, 12 Allen (Mass.), 155. The opinion in that case is by Bigelow, C.J., a very learned and distinguished author, professor and jurist.
The law as stated is not questioned by any court or law writer. It is said in the petition:
"It was decided by the court, in State v. Rover, 10 Nev. 388, that an indictment simply for murder without specifying the degree did not specifically charge murder of the first degree, inasmuch as both murder of the first degree and murder of the second degree were included in the charge, and that the indictment did not specify which of the degrees or a particular degree."
2. Basing their contention upon this statement, it is urged that it was necessary that the facts of the *Page 285 
case be submitted to a jury to determine the degree of the offense.
In the first place let us say that counsel are in error as to what was held in the case mentioned. It was a case in which the defendant was charged with murder. He was tried by a jury, which returned a verdict in which the defendant was found guilty "as charged." The statute then provided, as it now does, that when a jury finds one guilty of murder it must designate by its verdict whether the defendant is guilty of the first or second degree murder. The distinction between that case and the instant one is that it was a case of an issue being raised by a plea of not guilty and a trial thereupon, wherein the statute was not complied with, whereas in this one the defendant entered a plea of guilty, leaving nothing remaining to be done but the taking of testimony, fixing the degree of the crime and the passing of sentence, pursuant to a statute similar to one held constitutional in Hallinger v. Davis, supra.
Chief counsel for petitioner has sought to make in his supplemental petition for a rehearing two points not made when the matter was originally submitted for our consideration.
3. First we wish to point out that rule XV limits the appearances on rehearing to the petition for rehearing and the reply thereto. This rule applies to criminal as well as civil cases. State v. Jon, 46 Nev. p. 438, 439. In Stockgrowers and Ranchers Bank v. Milisich, 52 Nev. 475, 290 P. 1025, we condemned the filing of briefs not authorized on rehearing. We invite attention to that decision.
4. Furthermore, it is a well-acknowledged practice that no new point may be presented in a petition for a rehearing. Carroll v. Carroll, 51 Nev. 190, 272 P. 3.
5. However, we may say, as to the contention that the word "court" in the portion of section 10068, N.C.L., authorizing the court upon a plea of guilty to a charge of murder to determine the punishment, must be construed as consisting of judge, jury and other officers, that we are clearly of the opinion that counsel is in error. *Page 286 
Every statute and every word of a statute must be construed in the light of the evident intention of the legislature. In certain cases "court" has been held to be synonymous to "judge," though such would not be a correct holding in this connection. Newby v. Bacon, 208 P. 1005; 7 R.C.L. p. 973; 15 R.C.L. p. 512; United States v. Curtis, 4 Mason 232, 25 Fed. Cases 726.
6. No one has ever been so rash as to assert that the word "court" in section 10883, N.C.L., and other sections pertaining to arraignment, contemplated the presence of the jury. The word is used in section 10068 in the same sense as in the sections pertaining to arraignment and the entry of a plea by a defendant charged with a crime.
7. The further contention made by the chief attorney for appellant to the effect that the provision of the constitution of Nevada which permits prosecutions by information is violative of the constitution of the United States and void is without merit. Bolin v. Nebraska, 176 U.S. 83, 44 L. Ed. 382.
The petition for a rehearing is denied. *Page 287